Citation Nr: 9936233	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for a kidney 
disability.  

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for a psychiatric 
disorder, claimed as due to exposure to Agent Orange.  

7.  Entitlement to benefits under 38 U.S.C.A. § 1151, for 
disability claimed to have been incurred as a result of VA 
medical treatment between January 1992 and March 1992.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
December 1971.  

The issues concerning hepatitis, a heart disability, a kidney 
disability, a skin disorder, and a psychiatric disorder 
secondary to Agent Orange exposure, arise from an April 1994 
rating action.  The veteran offered testimony regarding those 
issues in a hearing conducted at the regional office (RO) in 
March 1995.  Thereafter, the claims were forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC.  

In a January 1998 decision, the Board determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for hepatitis.  We 
also noted that the veteran had not taken all of the 
necessary procedural steps to perfect an appeal with respect 
to the claims concerning heart, kidney, skin and psychiatric 
disabilities; therefore, we did not address those claims in 
our decision.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (redesignated, effective 
March 1, 1999, as the United States Court of Appeals for 
Veterans Claims).  In March 1999, following the filing of a 
Joint Motion for Remand by the Secretary of Veterans Affairs 
and the veteran in February 1999, the Court issued an order 
which vacated the Board's January 1998 decision and remanded 
the case to the Board for readjudication.  Copies of the 
Joint Motion and the March 5, 1999, Order, which constitutes 
the mandate of the Court, have been placed in the claims 
file. 

Shortly after issuance of the Court's Order, the case was 
received by the Board from the Court and, in September 1999, 
the veteran's representative attorney submitted additional 
written argument.  Essentially, the veteran's attorney 
contended that the hepatitis claim should be reopened and 
remanded, and that all the other asserted issues should be 
remanded for further evidentiary development.  Thereafter, 
the case was forwarded to the undersigned for further review 
and decision.

With regard to the matters concerning the veteran's attempt 
to establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, and to reopen his claim for service connection for 
PTSD, the former was denied in a September 1995 rating action 
and the latter in a March 1998 decision.  The veteran 
expressed his disagreement with the decision to deny 
section 1151 benefits in November 1995, and a statement of 
the case was issued in February 1996.  A substantive appeal 
as to that issue was filed in September 1996.  The veteran 
expressed his disagreement with the decision not to reopen 
his claim for service connection for PTSD in a statement 
received at the RO in March 1998, and a statement of the case 
was issued in June 1998.  The veteran perfected his appeal as 
to that issue upon the receipt of a substantive appeal in 
September 1998.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
PTSD, in a July 1988 Board decision. 

2.  The evidence obtained since the Board's 1988 decision 
either does not address whether the veteran has PTSD or, to 
the extent that it does so, it is cumulative or duplicative 
of evidence previously considered, and, therefore, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Following coronary artery bypass graft surgery at a VA 
hospital in February 1992, the veteran developed a right 
upper quadrant incision hernia, that itself required surgical 
repair.  

4.  The right upper quadrant incision hernia which the 
veteran sustained, as well as its subsequent repair, was not 
an intended result of the coronary artery bypass graft 
surgery from which the hernia developed; and it was not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, but rather, it was an unintended 
consequence of his heart surgery.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's July 1988 decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

2.  The criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for the residuals of a right upper quadrant incision 
hernia that developed as a consequence of the veteran's 
treatment in a VA facility between January 1992 and March 
1992, are met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§  3.358, 3.800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim
for Service Connection for PTSD

Establishing service connection for PTSD requires:  medical 
evidence diagnosing the disorder; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See Gaines v. West, 11 Vet.App. 353, 357 (1998), 
citing Cohen v. Brown, 10 Vet.App. 128, 138 (1997), and 
Suozzi v. Brown, 10 Vet.App. 307 (1997).

If the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet.App. 
283 (1994).  The question of whether the veteran was exposed 
to a stressor in service is a factual one, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd on 
reconsideration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

In this case, the veteran was initially denied service 
connection for PTSD in a September 1981 rating action.  He 
appealed that decision to the Board and, after a number of 
Remands were issued by the Board to develop the record, the 
veteran's claim was denied by the Board in a July 1988 
decision.  

The evidence upon which the Board based its 1988 decision 
consisted of the veteran's service medical and personnel 
records, VA medical records dated in the 1970's and 1980's, 
the veteran's contentions, copies of letters the veteran sent 
home from Vietnam, and historical records from the 
organization to which the veteran was assigned in Vietnam.  

With respect to the foregoing evidence, it is observed that 
it was the veteran's contention that he developed PTSD as a 
consequence of his Vietnam experiences.  In describing those 
events to the RO, the veteran indicated, in particular, that 
it was his exposure to combat which caused the onset of PTSD.  
In that regard, he indicated that he had participated in at 
least 10 combat patrols or operations, during which time he 
claimed to have killed people and observed those who had been 
killed.  (Some of these, he also noted, had been 
decapitated.)  He also reported that he had observed soldiers 
from a South Vietnamese unit dismember an individual; that he 
observed the death of individuals who were killed by land 
mine detonations; that he observed US soldiers trip a booby 
trap; that he was subjected to sniper fire; that, on his 
first day in Vietnam, the convoy in which he was riding was 
attacked; and that he received a shrapnel wound.  In 
addition, the veteran reported that he performed guard duty 
at a base camp during which time the camp came under mortar 
fire; that his base camp regularly came under mortar and 
rocket attacks, and that, on one such occasion, he ran into a 
bunker that was filled with rats.  

The medical evidence considered, at the time the Board denied 
the veteran's claim, reflected that he was diagnosed to have 
PTSD.  Not all of the records including that diagnosis, 
however, included a description of the events that were 
considered to have triggered the onset of this disability.  
Those records that did include such a description revealed 
that the events the veteran described were similar to the 
events he had described in communications to the RO, but they 
were not entirely identical.  In this regard, these medical 
records reflect that the veteran reported he was a 
participant in 40 tank patrols; that the tank on which he was 
riding was surrounded on one occasion, and another unit had 
to rescue him; that he observed South Vietnamese soldiers 
execute civilians; and that he personally killed six 
individuals on one occasion and seven on another.  He also 
reported that he was subjected to mortar and small arms fire; 
that he observed South Vietnamese soldiers decapitating and 
dismembering enemy Viet Cong, as well as killing others; that 
he awoke on one occasion with rats crawling on him; and that 
he witnessed 15 tanks destroyed by land mines.  

The evidence obtained, in an effort to document the events 
the veteran described as having precipitated PTSD, included 
his service personnel records, and copies of letters he wrote 
home from Vietnam, together with journal entries, memorandum 
and operational reports made by those assigned to either the 
same battalion, brigade or division to which the veteran was 
also assigned while in Vietnam.  The veteran's  military 
records showed that he was assigned to D Company, 2nd 
Battalion, 34th Armor, First Brigade, 25th Infantry Division, 
while in Vietnam.  These records also showed that the 
veteran's principal duty, while assigned to this unit, was 
"welder" and that he served in the Republic of Vietnam for 
only 70 days, from August 26, 1970, to November 3, 1970.  
They do not reflect that he was awarded a Purple Heart, or 
other decorations or citations that would establish his 
participation in combat.  At the same time, however, his 
awards and decorations did include the Vietnam Service Medal 
and the Army Commendation Medal.  The latter award was 
received by the veteran in October 1970, along with 45 other 
members of his company, "[f]or meritorious achievement in 
connection with military operations against a hostile 
force," which achievement, not more precisely identified, 
apparently occurred between 17 September 1970 and 17 October 
1970.  

The journal entries, operational reports, and brigade 
memorandum revealed that the battalion to which the veteran 
was assigned participated in combat operations, and that a 
member of the company to which the veteran was assigned was 
wounded when a vehicle on which he was riding hit a mine.  
These documents did not show, however, that the veteran (a 
welder) participated in any combat operations as he 
described, or otherwise confirmed his observations of 
treatment of Viet Cong by South Vietnamese soldiers, or 
seeing other dead individuals, or destroyed equipment.  The 
specific mention of D Company in these records showed that, 
on one occasion, its equipment was apparently used in support 
of a convoy, but otherwise it was indicated that its 
personnel conducted maintenance on vehicles and equipment, 
"maintained general support," conducted training, and 
cleaned weapons. 

These journals did show that the base camp at which this 
battalion was located was subject to a 25-mortar-round attack 
on September 3, 1970, during which one round apparently 
landed inside the perimeter, injuring one US soldier.  The 
veteran apparently referred to that event in a letter he 
wrote home, a copy of which was associated with the file.  In 
that letter, dated September 3, 1970, the veteran stated that 
he could not remember when he was as scared, with no place to 
run.  He did not actually state, however, that the cause of 
his fear was the in-coming rounds.  In that same letter, the 
veteran also mentioned that a person he apparently knew was 
injured on an ambushed convoy.  It was clear from the letter, 
however, that the veteran himself did not participate in that 
convoy, as he described it as being "the rest of the guys 
[coming] in today off convoy."  

Other information set out in the copies of letters home from 
Vietnam, which the veteran provided, included one dated 
September 5, 1970, wherein the veteran indicated he had 
"[e]nclosed . . . a picture of me as you can tell before we 
went on night ambush."  He also indicated that there was 
"quite a lot of work for a welder over here."  The 
photograph to which he referred, however, was not submitted 
into the evidentiary record.

In a letter dated September 12, 1970, the veteran 
specifically mentioned that "we got mortared the other 
day."  It is unclear whether this referred to the September 
3 event described in other records, or to a separate event.  
In that same letter, the veteran also mentioned that he had 
been "doing a lot of welding" but also indicated he had to 
pull guard duty.

Based upon the foregoing record, the Board concluded, in its 
July 1988 decision, that the only verified stressor, of the 
many that the veteran had claimed, was that the veteran's 
base camp was subjected to mortar and rocket attack.  In view 
of that, and the fact that the veteran's diagnosis of PTSD 
was based, in part, upon a number of unverified stressors, it 
was determined that entitlement to service connection for 
PTSD was not established. 

Under the law, finality attached to the Board's 1988 
decision, and it is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect to it.  38 U.S.C.A. 
§ 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the July 1988 decision by the Board, we must 
first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court has more recently held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999)
(en banc), interpreting and applying a decision of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which 
we must now follow is - first, it must be determined whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203, 206 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for PTSD, is that which has been 
submitted since the Board's July 1988 decision.   

Evidence submitted since the Board's 1988 decision includes 
copies of VA medical records dated between 1992 and 1999, 
duplicate copies of service medical and personnel records, 
duplicate copies of VA records dated in the 1970's and 
1980's, the transcript of a hearing conducted at the RO in 
March 1995, as well as arguments made by and on behalf of the 
veteran.  

Obviously, duplicate copies of the veteran's service medical 
and personnel records, as well as duplicate copies of VA 
medical records, may not be considered new and material 
evidence, since they were considered when the veteran's claim 
was first denied.  Furthermore, we observe that the VA 
medical records dated in the 1990's, to the extent that they 
do not address PTSD, are not relevant.  As to those which do 
reflect that the veteran is diagnosed to have PTSD, we note 
that there have been VA records containing that diagnosis 
since the early 1980's, so the diagnosis, per se, is not new.  
Moreover, none of these more recent records includes any 
discussion of the basis for that diagnosis; they merely 
repeat it.  Thus, these records provide no additional 
information and are, in essence, cumulative.  As to the 
veteran's testimony and contentions, they simply restate his 
long held belief that he developed PTSD as a result of his 
Vietnam experiences.  These were essentially the same 
experiences he had described during his prior attempt to 
establish service connection for this disability.   

In sum, the evidence added to the file, since the veteran's 
claim was last denied in 1988, is either duplicative or 
cumulative, or it simply does not address whether the veteran 
has PTSD due to his Vietnam service.  Accordingly, this 
evidence is not new and material, and the veteran's claim for 
service connection for PTSD is not reopened.  

In addition to the foregoing, the Board further notes that, 
in its June 1998 statement of the case, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge, and quoted the regulation's pertinent language as it 
relates to new-and-material-evidence claims.  The analysis 
set forth in the March 1998 rating action appealed, however, 
by concluding that "[t]o justify a reopening of a claim, on 
the basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is therefore 
unclear whether the RO appropriately considered the veteran's 
claim under the language of section 3.156.  This raises the 
question as to whether the case should now be remanded in 
order to protect the veteran's due process rights, by 
ensuring (through a readjudication) that the RO did consider 
the case using the correct interpretation of the law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend upon the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the present appeal, the Board finds that our 
proceeding to a decision without remanding to the RO for re-
analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability, but essentially reiterates the 
theory of the case that was previously advanced and rejected.  
As indicated above, the veteran has submitted evidence which 
is either cumulative, or duplicative, or fails to have any 
bearing on the matter under consideration. 

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for PTSD, the claim may not 
be reopened.  

In reaching this decision, the Board also notes that the 
veteran's representative argued, in his November 1997 Brief, 
that when VA amended its regulations in 1996, to adopt the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) in place of the revised third 
edition of DSM (DSM-III-R) as the framework within which 
mental disorder claims were adjudicated, it liberalized the 
regulations by which service connection for PTSD could be 
established.  In this regard, it was argued that DSM-III-R 
defined a stressor capable of causing PTSD as an event that 
was outside the range of usual human experience which would 
be markedly distressing to almost anyone, whereas, under DSM-
IV, the requirements of a stressor necessary to cause PTSD 
required only exposure to a traumatic event and a response 
that included intense fear, helplessness, or horror.  In view 
of this difference in the nature of the stressor upon which a 
diagnosis of PTSD is based, the veteran's representative 
maintained that a new basis of entitlement to benefits had 
been created.  Therefore, it was argued, the veteran's 
current claim necessarily asserted rights which did not exist 
at the time of the prior claim, and new and material evidence 
would not be required.  

It is the Board's view, however, that the DSM modification, 
as to the character of a stressor deemed by the medical 
community to be sufficient to precipitate PTSD, does not in 
any way address the criteria necessary to establish service 
connection for that disability.  Rather, this change only 
addresses the criteria necessary to establish a diagnosis of 
PTSD.  Indeed, the regulation to which the representative 
cited to demonstrate VA's adoption of DSM-IV, 38 C.F.R. 
§ 4.125, specifically addresses the changes brought by DSM-IV 
in the context of diagnoses, stating that, if a diagnosis of 
a mental disorder on an examination report does not conform 
to DSM-IV, it shall be returned to the examiner.  It does not 
otherwise address the criteria necessary to establish service 
connection.  See, e.g., Cohen, 10 Vet.App. at 143 ("DSM-IV 
provisions do not directly address" the causal-nexus element 
of a PTSD claim).  (We note, in addition, that the other 
citation provided by the representative, 38 C.F.R. § 4.130, 
simply reflects that the nomenclature employed in the Rating 
Schedule is based on DSM-IV, and requires familiarity with 
DSM-IV, in evaluating the degree of impairment caused by 
mental disorders.

In this case, there has never been a question as to whether 
the veteran has been diagnosed to have PTSD.  Indeed, he has 
carried that diagnosis since the early 1980's.  In view of 
this, the Board can see no basis for concluding that the 
change in regulations, as to diagnostic criteria, created a 
new basis for entitlement to the benefit the veteran seeks, 
which is service connection.  Nor is there a legal basis to 
conclude that the DSM change abated the finality of previous 
adjudications, or may be considered to have eliminated the 
veteran's need to proffer new and material evidence 
sufficient to reopen his previously denied claim before a 
readjudication of his claim on the merits may be conducted.  

Benefits pursuant to 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims), in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Applying the law to this particular case, the Board notes 
that the veteran contends he developed additional disability 
arising out of VA treatment he received between January 28, 
1992, and March 1, 1992.  In this regard, it is observed that 
the veteran presented to the Buffalo VA Medical Center on 
January 28, 1992, complaining of a three-day history of chest 
pain with diaphoresis and nausea.  He was directly admitted 
to rule out a myocardial infarction.  Subsequent tests 
revealed the presence of triple-vessel heart disease and, on 
February 10, 1992, he underwent a triple coronary artery 
bypass grafting (CABG), which included the insertion of 
temporary epicardial pacemaker wires into the right atrium 
and right ventricle for temporary pacing as might be 
required.  Thereafter, the veteran apparently recovered 
without incident, and was discharged from the hospital on 
February 17, 1992.  

On February 21, 1992, the veteran returned to the hospital 
complaining of a tender area at the lower end of his sternal 
incision, and physical inspection revealed an open area at 
the inferior aspect of his median-sternotomy wound, with 
surrounding erythema and seropurulent discharge.  It was also 
noted that there was an area of erythema surrounding the 
inferior aspect of the veteran's saphenous wound in the left 
leg, from which vein tissuehad been harvested to accomplish 
the graft.  In view of  this, the veteran was admitted, and 
started on medication.  Subsequently, it was determined that 
the infections were superficial in nature, as they responded 
well to antibiotics and local treatment, and, on February 29, 
1992, the veteran was discharged from the hospital.  Records 
dated thereafter show that, in March 1992, the veteran 
continued to be followed for his wound infection, and that, 
by April 1992, it was noted his infection had cleared.  

Records dated in June 1992 reflect that the veteran was seen 
for complaints of pain in the upper abdominal and lower chest 
area.  It was further indicated that he had developed an 
incision hernia "close to CT site."  This record reflects 
that the veteran was referred to General Surgery for repair, 
but it is unclear if any such follow-up was actually 
accomplished.  In any case, in August 1992 records it was 
noted that the pacemaker wires, left in the veteran's chest 
following his February 1992 surgery, were causing persistent 
pain.  Therefore, these were removed the following month. 

The following year, in November 1993, the veteran was seen 
for complaints of a lump in his right lower chest.  The next 
month, records show that the veteran complained of a painful 
bulge in his right upper abdominal wall, which was considered 
to probably represent an incision hernia.  Similar complaints 
were noted in records dated in January and March 1994.  On 
March 23, 1994, he underwent a repair of a what was 
characterized as an epigastric hernia.  This, we observe, was 
accomplished by going through a previous 2-cm. right 
subcostal incision; however, a 5- to 6-cm incision was 
necessary to perform the repair.  

In April 1995, the veteran underwent an examination of his 
skin for VA purposes.  In pertinent part, the report from 
this examination simply revealed the presence of the scars 
related to the veteran's various surgeries, including his 
hernia repair.  There were, however, no specific complaints 
related to any of these scars recorded.  Similarly, the 
veteran made no abdominal or right upper quadrant complaints 
when he underwent a general VA medical examination in 
September 1995, and subsequently dated records also show no 
pertinent complaints.  

On the foregoing record, it is apparent that the veteran 
developed a right upper quadrant incision hernia following 
the surgery he underwent while in a VA hospital in January 
and February 1992.  Moreover, it is obvious that, by its very 
nature, this condition could not have existed prior to the 
hospitalization in question, since the incision from which 
the hernia arose was not yet present.  Although this 
condition was ultimately repaired, it is observed that the 
necessary incision required for that repair was larger than 
the original one from which the hernia arose. 

As set forth above, benefits are payable pursuant to the 
provisions of 38 U.S.C.A. § 1151, "as if" the additional 
disability or death were service-connected, unless the 
evidence shows that it was a necessary consequence of the 
treatment provided, was due to the natural progress of the 
disorder which prompted the treatment, was the result of the 
veteran's own willful misconduct or failure to follow 
instructions, or was merely coincidental with the 
hospitalization in question.  Although it would appear clear 
that the normal residuals of the CABG procedure constitute 
necessary consequences of the treatment accorded to 
ameliorate the veteran's life-threatening coronary disorder, 
there is no evidence showing that the veteran's incision 
hernia was a necessary consequence, was the result of his 
failure to follow instructions, or was a consequence of any 
misconduct on his part.  Similarly, there is no evidence that 
it was a natural progression of the disorder for which the 
surgery was needed (triple-vessel heart disease).  It is 
therefore the Board's conclusion that the onset of that 
hernia may be considered an unintended consequence of the 
veteran's surgery, and, under the law applicable to this 
decision in the wake of the Court's Gardner precedent, the 
veteran is therefore entitled to be compensated under the 
provisions of 38 U.S.C.A. § 1151, for any currently disabling 
residuals of this incision hernia, including the surgical 
scar he acquired when having that hernia repaired.

Accordingly, entitlement to benefits under 38 U.S.C.A. 
§ 1151, for current residuals of a right upper quadrant 
incision hernia incurred as a result of treatment received 
while an inpatient at a VA hospital between January 28, 1992, 
and March 1, 1992, is established.  In implementing this 
decision, the RO will determine the current extent of the 
residual disability for which section 1151 benefits are 
herein allowed.


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for PTSD, and the appeal is 
denied.

Entitlement to benefits under 38 U.S.C.A. § 1151, for current 
residuals of the repair of a right upper quadrant incision 
hernia incurred as a result of treatment received while an 
inpatient at a VA hospital between January 28, 1992, and 
March 1, 1992, is granted.


REMAND

In the Joint Motion for Remand mentioned above in the 
Introduction, it was observed that the Board's January 1998 
analysis concerning the veteran's attempt to reopen his claim 
for service connection for hepatitis had followed the 
instructions formulated by the Court in Colvin v. Derwinski, 
1 Vet.App. 171 (1994).  After the Board issued its decision, 
however, the Colvin test was invalidated, in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Since this change in the law 
occurred during the pendency of the veteran's appeal, and the 
change was considered to have provided a more flexible 
standard of review, the veteran is entitled to have this more 
favorable version applied to his case.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Accordingly, on remand, 
the Board was directed to apply the holding in Hodge to the 
veteran's claim.  

Under current law, and as set forth in the preceding 
discussion concerning the veteran's attempt to reopen his 
claim for service connection for PTSD, there is a three-step 
process to follow in analyzing attempts to reopen previously 
denied claims.  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc), interpreting and applying the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure which must be followed is - first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

Accordingly, in determining whether new and material evidence 
has been presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

As previously explained in the body of this decision, the 
Federal Circuit's holding in Hodge, as to the materiality 
standard, was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet.App. 234 (1999).  Furthermore, 
the credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).

Moreover, in determining whether newly submitted evidence is 
material under the caselaw discussed above, further guidance 
has been provided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

In applying this standard of review to the veteran's case, 
the evidence to be considered is that which was entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Evans, supra, at 
285.  Therefore, the evidence which must be considered at 
this time, in light of Hodge and its progeny, is that which 
has been submitted since the RO's original decision to deny 
service connection for hepatitis in September 1981.  

In this regard, the Board notes that, since our vacated 
January 1998 decision, the veteran's representative has 
submitted additional medical evidence regarding this aspect 
of the veteran's appeal.  This evidence includes a copy of a 
VA Security Prescription Form, apparently dated in July 1999, 
on which it is noted that the veteran had tested positive for 
hepatitis C.  Since the RO has not had the opportunity to 
consider this additional evidence, or to evaluate the 
veteran's claim under the interpretation of applicable law 
and regulations as set out in Hodge, this aspect of the 
veteran's appeal will be returned to the RO in order to 
ensure that those actions are accomplished.  

In addition to the discussion of the appropriate analysis to 
be used in considering the veteran's attempt to reopen his 
claim for service connection for hepatitis, it was also 
indicated, in the February 1999 Joint Motion for Remand, that 
the Board's January 1998 decision did not to address the 
claims concerning a heart disability, a kidney disability, a 
skin disorder, and a psychiatric disability, other than to 
note that the veteran had failed to timely perfect an appeal 
concerning those matters.  The Joint Motion for Remand 
further stated that the Board's decision not to address those 
claims was taken without having first given the veteran the 
opportunity to submit evidence and argument on the question 
of the timeliness of his appeal, as required by 38 C.F.R. 
§ 20.203, as well as Bernard v. Brown, 4 Vet.App. 384 (1993) 
and Marsh v. West 11 Vet.App. 468 (1998).  Furthermore, it 
was indicated that a discussion was warranted with respect to 
the veteran's representative's Statement of Accredited 
Representation, dated in January 1996, to the extent it might 
constitute a substantive appeal, as well as with respect to 
any other document which might be so construed.  

As we discussed in our January 1998 decision, a perfected 
appeal to the Board, of a particular decision entered by a VA 
regional office, consists of a notice of disagreement in 
writing received within one year of the decision being 
appealed, and after a statement of the case has been 
furnished, a substantive appeal received within 60 days of 
the issuance of the statement of the case, or within the 
remainder of the one-year period following notification of 
the decision being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

Without judging the issue at this time, the Board notes that 
the January 1996 statement mentioned in the Joint Motion for 
Remand as potentially constituting a substantive appeal, does 
not identify any issues for which an appeal is being 
perfected, or set out any specific arguments relating to 
errors of fact or law made by the RO in reaching any 
determination.  Moreover, the record contains no further 
document from either the veteran or his representative, 
received within 60 days of the December 1995 supplemental 
statement of the case, that addresses the pertinent issues.  
Nevertheless, in the interest of fairness, and in order to 
comply with the Order of the Court, the question of whether 
the veteran timely appealed those claims is returned to the 
RO to ensure its full development.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should review the evidence of record, 
including that which was associated with the 
claims file after January 1998, and enter its 
determination regarding the veteran's attempt to 
reopen his claim for service connection for 
hepatitis.  In doing so, the RO should apply the 
criteria as set out in 38 C.F.R. § 3.156(a), in 
accordance with the guidance of Hodge, Elkins, 
Winters, and Fossie, supra, and not the more 
restrictive requirements previously set forth in 
Colvin, supra.  If this determination remains 
unfavorable to the veteran, the RO should furnish 
him, and his representative, with a supplemental 
statement of the case, and they should be given an 
opportunity to respond before the case is returned 
to the Board.  

2.  The RO should advise the veteran and his 
representative that the timeliness of his 
substantive appeal is in issue in the matters 
concerning his claims for service connection for a 
heart disability, service connection for a kidney 
disability, service connection for a skin disorder, 
and service connection for a psychiatric disability 
claimed to be due to his exposure to Agent Orange.  
The veteran and his representative should also be 
afforded an opportunity to respond to, and/or 
submit any evidence pertinent to the issue of the 
timeliness of his substantive appeal with regard to 
these claims.  Thereafter, if the issue is not 
resolved to the veteran's satisfaction, the RO 
should provide the veteran and his representative a 
supplemental statement of the case which addresses 
the mandatory filing requirements for a timely 
substantive appeal, as set out in applicable law 
and regulations, including 38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. §§ 20.202, 20.302, 20.303, 20.305.

Although no further action by the veteran is necessary, 
unless otherwise notified, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals









